Affirmed as Modified; Opinion Filed January 17, 2013.




                                              In The
                                    Qlourt of ppat
                            Jfift Itritt of JJxa at afta
                                       No. 05-12-00609-CR
                                       No. 05-12-00610-CR

                         LACEDRICK LASHAWN SMITH, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 282nd Judicial 1)istrict Court
                                       Dallas County, Texas
                        I iial Court Cause Nos 1 10-60836-S, F10-60837-S

                               MEMORANDUM OPINION

                          Before Justices FitzGerald, Fillmore, and Evans
                                     Opinion by Justice Evans

        Lacedrick Lashawn Smith appeals from the adjudication of his guilt for aggravated

assault with a deadly weapon and continuous violence against the family. See TEx. PENAL CODE

ANN.   §   22.02(a)(2), 25.11(a) (West 2011).    In six points of error, appellant contends the

judgments should be modified to correct several errors. We modify the trial court’s judgments

and affirm as modified. The background of the cases and the evidence admitted at trial are well

known to the parties, and we therefore limit recitation of the facts. We issue this memorandum

opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the

case is well settled.
       After appellant waived a jury. he pleaded guilty to aggravated assault with a deadly

weapon. a machete, and continuous violence against his family, and pleaded true to one

enhancement paragraph. Pursuant to plea agreements, the trial court deferred adjudicating guilt.

placed appellant on six years’ conununity supervision in each case. and assessed a $3,000 fine in

the aggravated assault case. The State later moved to adjudieate guilt, alleging appellant violated

several conditions of his community supervision. Appellant pleaded not true to the allegations.

Following a hearing, the trial court found some of the allegations true and adjudicated appellant

guilty in each ease. The court assessed punishment at fourteen years’ imprisonment on the

aggravated assault convietion, and assessed seven years’ imprisonment on the continuous

violence conviction.

       In his first four points of error, appellant contends the judgments should be modified to

show he pleaded not true to the allegations in the motions to adjudicate and that there were no

plea bargain agreements. The State agrees with the requested modifications. The record shows

appellant pleaded not true to the allegations in the State’s motion to adjudicate. The judgments.

however, state appellant pleaded true to the motions and recites plea bargain terms. We sustain

appellant’s first four points of enot We modify the trial court’s judgments to show the pleas to

the motions to adjudicate were not true, and the terms of plea bargain are “none.” See TEx. R.

App. P. 43.2(b); Bigky t’. State, 865 S.W.2d 26,27—28 (Tex. Crim. App. 1993); Asbeny v. State,

813 S.W.2d 526, 529—30 (Tex. App.—Dallas 1991, pet. ref’d).

       In his fifth and sixth points of error, appellant contends the judgments should be modified

to show the specific conditions he was found to have violated.        The State agrees with the

requested modifications. In its amended motions to adjudicate, the State alleged eight violations,

including testing positive for marijuana and cocaine on three different dates and being delinquent

                                               -2-
on commumty supervision fees,        During the hearing on the motions, the trial judge stated he

would not revoke appellant’s community supervision and adjudicate his guilt based upon the

drug tests or fees because he had already dealt with those allegations in a previous hearing and

ordered appellant into drug treatment. The trial court heard evidence regarding the remaining

four allegations, after which the trial judge stated, “1 find the allegations to be true.”

       The judgments recite the trial court found appellant violated the terms and conditions of

his community supervision as set out    in   the State’s amended motions     to   adjudicate. Because the

record shows the trial court adjudicated appellant guilty based on only four of the alleged

violations, the judgments are not correct. We sustain appellant’s fifth and sixth points of error.

We modify the judgments to show the trial       court   found appellant violated conditions (d), (I), (s),

and (w) of his community supervision. See Tux. R. App. P. 43.2(b); Bigley, 865 S.W.2d at 27—

28; Asherrv, 81.3 S.W.2d at 529—30.

       As modified, we affirm the trial




                                                          JUSTICE


Do Not Publish
TEx. R. App. P. 47
1 20609F.U05
                                    Qloiirt of Ztppca
                         if ittlj itritt of Etxa at at1a

                                       JUDGMENT


LACEDRICK LASI-IAWN SMITH,                        Appeal from the 282nd Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  El 0-60$36-S).
No. 05—1 2-00609-CR       V.                      Opinion delivered by Justice Evans.
                                                  Justices FitzGerald and Fillmore
THE STATE OFF EXAS, Appellee                      participating.



        Based on the Court’s opinion of this date, the trial court’s judgment is MODiFIED as
follows:
       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True”

       The section entitled “Terms of Plea Bargain” is modified to show “NoneS”

       The section entitled “(5) While on community supervision, Defendant violated the terms
and conditions  of community supervision” is modified to show “(5) While on community
supervision, Defendant violated conditions (d), (1), (s), and (w) of community supervision.”

       As modified, we AFFIRM the trial court’s judgment.

       Judgment entered January 17, 2013.
                                   Qlourt of tppat
                         if ittj itract of Z!Eexa at afta

                                       JUDGMENT


LACEDRICK LASHAWN SMITH,                          Appeal from the 282nd Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F I 0-60837-S).
No. 05-12-0061 0-CR       V.                      Opinion delivered by Justice Evans,
                                                  Justices FitzGerald and Fillmore
THE STATE OF TEXAS. Appellee                      pa rti c pati rig.



         Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIEI) as
to!! o\vs:
         The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       The section entitled “(5) While on community supervision, Defendant violated the terms
and conditions ol community supervision” is modified to show “(5) While on community
supervision, Decendant violated conditions (ci), (1), (s), and (w) of cornnmnity supervision.”

       As modified, we AFFIRM the trial court’s judgment.

       Judgment entered January 17, 2013.




                                                        ENS